Citation Nr: 0912639	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of bilateral 
leg injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946.  His decorations include the Combat Infantryman Badge.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
A March 2004 decision, the Board, among other things, denied 
the claim on appeal.  The matter was appealed to the United 
States Court of Appeals for Veterans Claims (Court), and the 
decision as to this issue was Vacated and Remanded to the 
Board.

The claim was remanded by the Board in October 2005 and 
February 2007 for additional development and adjudicative 
action. 

In July 2003 and April 2007, the Veteran testified during a 
hearing before RO personnel: a transcript of that hearing is 
associated with the claims file.

In August 2008, the Board remanded this matter to the RO/AMC 
for additional development. After providing the Veteran with 
a VA examination, the RO continued its denial of the claim 
for service connection (as reflected in the February 2009 
SSOC)) and returned this matter to the Board for appellate 
consideration.

The Board notes that during the April 2007 personal hearing, 
the Veteran stated that he wished to reopen his claim for a 
neck disability.  As this claim has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.
REMAND

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directives 
from the Board's August 2008 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

At the time of the prior remand, a February 2006 VA skin 
examination was of record.  Findings from that examination 
indicated that further examination and opinion were 
necessary.  In this regard, the VA physician's assistant who 
examined the Veteran stated that the Veteran had a small area 
of cutaneous vasculitis of right lower leg that the examiner 
could not say definitely was secondary to cold injury but 
merely by speculation would say that it could be possible.  
The examiner also stated that the Veteran had venous stasis 
dermatitis not secondary to cold injury and that he would 
suggest that if further examination or opinion was needed, 
that the Veteran be examined by a dermatology specialist 
which is a specialty department that was not available at the 
VA Medical Center (VAMC) in Butler, Pennsylvania. 

Pursuant to the Board's August 2008 remand instructions, the 
RO/AMC scheduled the Veteran for an additional VA examination 
in October 2008.  However, the RO failed to schedule the 
Veteran for examination by a dermatologist as specifically 
instructed by the Board, instead, the examination was again 
performed by the February 2006 VA physician's assistant.  The 
findings in the October 2008 VA examination report are 
essentially the same as those provided in the February 2006 
VA examination report, although the VA physician's assistant 
provided more detail in his opinions.  In this regard, he 
found that the Veteran's skin disorders of the legs was not 
at least as likely as not that the Veteran's skin disorders 
of the legs is because of cold exposure or physical trauma in 
service.  He also opined that the Veteran's clinical picture 
was one of chronic stasis dermatitis secondary to venous 
insufficiency from advance varicose veins, which he also 
found were not at least as likely as not related to military 
service.  However, he again suggested that if further 
examination or opinion was needed, that the RO needed to ask 
directly for a Board Certified dermatologist to examine the 
Veteran and that the Pittsburgh VA is the closest facility 
with that department availability.

These findings again suggest that further examination and 
opinion by a Board Certified dermatologist (M.D.) should be 
sought.  Furthermore, the physician's assistant failed to 
discuss pigmented purpura, Schamberg disease, and stasis 
dermatitis that were mentioned in post-service medical 
records, as requested in the August 2008 remand. 

Under these circumstances, the Board finds that an additional 
remand is warranted to afford the Veteran an appropriate VA 
dermatology examination.  The Veteran should be scheduled for 
a VA examination and an opinion should be obtained from a 
Board Certified dermatologist (M.D.).  As indicated, a fee 
basis dermatology examination may be scheduled, if 
appropriate.  Specific instructions to the examiner are 
detailed below. 

Accordingly, this matter is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. The Veteran should be scheduled for a 
VA examination by a Board Certified 
dermatologist, and if necessary, on a fee 
basis, to determine the nature and 
etiology of any current skin disorder(s) 
of the legs.  All indicated tests should 
be accomplished, and all clinical 
findings reported in detail.  The claims 
file should be made available to the 
physician for review prior to entering 
any opinion(s), and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.

The Board notes that pigmented purpura, 
Schamberg disease, and stasis dermatitis 
have been mentioned in post-service 
medical records.  A brief discussion of 
these disorders would be helpful.  The 
Board is particularly interested in 
whether any of these terms are used 
interchangeably or represent relatively 
similar disorders.

The physician (M.D) designated to examine 
the Veteran is requested to comment 
specifically on the following:

(a)  Please describe all current skin 
disorders related to the Veteran's legs; 
(b) If current skin disorder(s) are 
present, please offer an opinion as to 
whether any of the current skin 
disorder(s) are at least as likely as not 
(50 percent or greater probability) 
related to the Veteran's service, to 
include as a result of exposure to cold 
temperatures or scraping his legs when 
falling through boards into what could be 
described as a cesspool; and, (c)  Please 
offer an opinion as to whether the 
Veteran has varicose veins of either or 
both legs and if so, whether they are at 
least as likely as not related to his 
service.

In rendering these opinions, the 
physician is requested to comment on the 
findings provided in the October 2008 VA 
examination report. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.  If the examiner states that any 
of the requested opinions are outside the 
province of his or her expertise, 
additional opinion(s) should be obtained 
before the case is returned to the Board.

2.  The RO/AMC should ensure that the 
medical examination report(s) requested 
above comply with this remand.  If the 
report(s) are insufficient, or if any 
requested action is not taken or is 
deficient, it should be returned to the 
examiner for correction.  Stegall, supra.

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for residuals of 
bilateral leg injuries in light of all 
pertinent evidence and legal authority, 
to include consideration of the 
provisions of 38 U.S.C.A. §1154(b).  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the February 2009 SSOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

	_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



